Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 4, 2021

                                        No. 04-21-00377-CV

                                          Patrick MINOR,
                                              Appellant

                                                  v.

                               RED HOOK CRAB SHACK LLC,
                                        Appellee

                    From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI19625
                             Honorable Aaron Haas, Judge Presiding


                                           ORDER
        The reporter’s record was due October 4, 2021. The court reporter did not file the record
but filed a notification of late record stating that appellant is not entitled to appeal without paying
the fee, and the appellant has failed to pay the fee or make arrangements to pay the fee for
preparing the record. Appellant filed a Statement of Inability to Afford Payment of Court Costs
when he filed his suit in the trial court. No challenge to that statement was filed, and the trial
court did not make any finding that appellant was able to afford any part of the costs. See TEX.
R. CIV. P. 145(e)(1), (f)(2). An unchallenged Statement carries forward to the appeal. See TEX.
R. APP. P. 20.1 and Notes. No motion to require payment of costs was filed after the notice of
appeal was filed. We therefore order court reporter Blanca Espericueta to file by November 19,
2021 the reporter’s record of the hearing held in the underlying case on August 5, 2021 before
the Honorable Judge Aaron Haas.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court